        Case 1:19-sw-05173-SKC Document 2 Filed 02/08/19 USDC Colorado Page 1 of 4


                               UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Colorado
             In the Matter of the Search of
                                                 )
 T-Mobile for any and all documents, data and    )   Case No. 19-SW-5173-SKC
 information, including location information,    )
 relating to the investigation of unlawful legal )
 demands submitted to T-Mobile by Matthew        )
 Marre and any co-conspirators from March 20,    )
 2018 to November 08, 2018. more fully
 described in Attachment A, attached hereto,
                                     SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and     District of Colorado ,

SEE "ATTACHMENT A" attached hereto and incorporated by reference

        The person or property to be searched, described above, is believed to conceal

SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.

        YOU ARE COMMANDED to execute this warrant on or before                          02/22/19
                                                                                               (not to exceed 14 days)
      in the daytime 6:00 a.m. to 10 p.m.                at any time in the day or night as I find reasonable cause has been
                                                         established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

   Magistrate Judge S. Kato Crews                    .
                  (name)
       I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 and 3103(a) (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will
be searched or seized (check the appropriate box)      for          days (not to exceed 30).
                                                       until, the facts justifying, the later specific date of           .


Date and time issued: 02/08/2019, 5:00 pm
                                                                                      Judge’s signature

City and state:      Denver, Colorado                                            Magistrate Judge S. Kato Crews
                                                                                      Printed name and title
    Case 1:19-sw-05173-SKC Document 2 Filed 02/08/19 USDC Colorado Page 2 of 4




                                                        Return
Case No.:                     Date and time warrant executed:        Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                     Certification

           I declare under penalty of perjury that this inventory is correct and was returned along with the original
 warrant to the designated judge.



Date:
                                                                          Executing officer’s signature



                                                                            Printed name and title
Case 1:19-sw-05173-SKC Document 2 Filed 02/08/19 USDC Colorado Page 3 of 4




                                         ATTACHMENT A

                     DESCRIPTION OF LOCATION TO BE SEARCHED


This warrant applies to T-Mobile, located at 4 Sylvan Way Parsippany, NJ 07054, for information
that is stored at premises owned, maintained, controlled, or operated by T-Mobile for any and all
documents, data and information, including location information, relating to the investigation of unlawful
legal demands submitted to T-Mobile by Matthew Marre and any co-conspirators from March 20, 2018 to
November 08, 2018.
Case 1:19-sw-05173-SKC Document 2 Filed 02/08/19 USDC Colorado Page 4 of 4




                                       ATTACHMENT B


              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


All evidence and instrumentalities of violations of 18 U.S.C. § 2701, including the following:

      1. Any and all documents, data and information, including location information, relating to the
         investigation of unlawful legal demands submitted to T-Mobile by Matthew Marre and any co-
        conspirators from March 20, 2018 to November 08, 2018. more fully described in Attachment A,
                                               attached hereto,
